     Case 1:19-cv-01077-AWI-BAM Document 20 Filed 02/03/21 Page 1 of 1
                            UNITED STATES DISTRICT COURT
                                      FOR THE
                           EASTERN DISTRICT OF CALIFORNIA

                                   OFFICE OF THE CLERK
                                      2500 Tulare Street
                                      Fresno, CA 93721


STEVEN R. MILLER,
        Plaintiff

   v.                                                    CASE NO. 1:19−CV−01077−AWI−BAM

ALBERT NAJERA, ET AL.,
        Defendant




        You are hereby notified that a Notice of Appeal was filed on February 03, 2021
   in the above entitled case. Enclosed is a copy of the Notice of Appeal, pursuant
   to FRAP 3(d).



 February 3, 2021

                                       KEITH HOLLAND
                                       CLERK OF COURT

                                   by: /s/ S. Martin−Gill
                                       Deputy Clerk
